DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 27-28, 31-32, 34, 36-43, 45-50, 52 and 58-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
● Independent claim 23 (and dependent claims 27-28, 31-32, 34, 36-43, 45-50, 52 and 58-65 dependent thereon), last 2 lines, the limitation “dielectric features not within the semiconductor substrate in the second side of the transistor” is not supported by the original disclosure.  It is noted that the “dielectric features” as claimed are implied by the drawings of the present application as “dielectric features 52” (see paragraph [0046] of the specification).  However, all of the figures 9-12 of the present invention illustrate all of the “dielectric features” 52 are all within the semiconductor substrate in the second side of the transistor, but do not illustrate “the dielectric features are not within the semiconductor substrate in the second side of the transistor” as claimed.  And figure 13 of the present invention illustrates the “dielectric features” 52 only in the first side of the transistor, but does not illustrate any “dielectric features” in the second side of the transistor and not within the semiconductor substrate as claimed.  Therefore, none of the figures 9-13 of the present invention support “the dielectric features are not within the semiconductor substrate in the second side of the transistor” as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 27-28, 31-32, 34, 36-43, 45-50, 52, and 58-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Independent claim 23 (and dependent claims 27-28, 31-32, 34, 36-43, 45-50, 52 and 58-65 dependent thereon) recites the limitation "the first and second sides" of the transistor in line 4.  There is insufficient antecedent basis for this limitation in the claim.
● Independent claim 23 (and dependent claims 27-28, 31-32, 34, 36-43, 45-50, 52 and 58-65 dependent thereon), lines 7-8, the limitation “in the first side” is unclear.  It is not clear that whether “the first side” is referred to “a first side” of the semiconductor substrate as mentioned in lines 2-3 or referred to “the first… side[s]” of the transistor as mentioned in line 4.  
● Independent claim 23 (and dependent claims 27-28, 31-32, 34, 36-43, 45-50, 52 and 58-65 dependent thereon), lines 10-11, the limitation “dielectric features not within the semiconductor substrate in the second side of the transistor” is unclear. It is not clear that whether “dielectric features” are the same as or different from to “a plurality of dielectric features” as previously mentioned.
 It is noted that Fig. 13 and related text in specification ([0046]) illustrate no dielectric feature within the active region in the second side of the transistor, but does active region in the second side of the transistor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 2005/0275037).
Chung (Fig. 2) discloses a transistor comprising: a semiconductor substrate (P Substrate) comprising a gate 204 between a drain region 202 ([0016]) and a source region (i.e., N+); at least one dielectric feature 206 ([0016]) in the semiconductor substrate between the gate and the drain region; and no dielectric feature in the semiconductor substrate between the gate 204 and the source region.
Claim(s) 66-67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung (US 6,238,959).
Regarding claim 66, Tung (Fig. 2O) discloses a transistor comprising: a semiconductor substrate 10 comprising a gate 40 between a drain region 16 and a source region 15 (column 4, lines 36-39); at least one dielectric feature 23 (column 4, lines 1-3) in the semiconductor substrate between the gate 40 and the 
Regarding claim 67, Tung (Fig. 2O) further discloses the at least one dielectric feature comprises a plurality of dielectric features 23.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 66-67 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al (US 8,836,067).
Regarding claim 66, Hsu (Fig. 3E) discloses a transistor comprising: a semiconductor substrate 110 comprising a gate 180G between a drain region 170D and a source region 170S; at least one dielectric feature 150 (column 2, lines 15-18) in the semiconductor substrate between the gate and the drain region; and no dielectric feature in the semiconductor substrate between the gate 180G and the source region 170S.
Regarding claim 67, Hsu (Fig. 3E) further discloses the at least one dielectric feature comprises a plurality of dielectric features 150.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2005/0275037) in view of Kao et al (US 2012/0267716).
Chung does not disclose the at least one dielectric feature 206 comprises a plurality of the dielectric features.
However, Kao (Fig. 8) teaches a transistor comprising: at least one dielectric feature 190b/190c between the gate and one of the source and drain regions 40b, and the at least one dielectric feature 190b/190c including a plurality of the dielectric features 161a/161b (Fig. 4D). Accordingly, it would have been obvious to modify the transistor of Chung by forming the dielectric feature 206 comprising a plurality of the dielectric features spaced adjacent the first side of the gate 204 in order to provide higher breakdown voltage and lower source-drain on-state resistance, as taught by Kao ([0029] and [0031]).
Claims 23, 27-28, 34, 36-41, 43, 45, 49-50, 52, 58-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2005/0275037) in view of Kao et al (US 2012/0267716).
Regarding claim 23, Chung (Fig. 2) discloses a transistor comprising: a semiconductor substrate (P Substrate) comprising a first side opposite a second side; a gate 204 in between the first and second sides of the transistor; a drain region 202 ([0016]) in the first side; a source region (i.e., N+) in the second side; a dielectric feature 206 ([0016]) (i.e., “N+ region [208] can be eliminated”, [0016])  in the semiconductor substrate in the first side, wherein no portion of the plurality of the dielectric feature 206 is beneath the gate; and no dielectric feature within the active region in the second side 
[AltContent: textbox (“Second side”)]
[AltContent: arrow]
[AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    413
    667
    media_image1.png
    Greyscale


Chung does not disclose the at least one dielectric feature 206 comprises a plurality of the dielectric features.
However, Kao (Fig. 8) teaches a transistor comprising: at least one dielectric feature 190b/190c between the gate and one of the source and drain regions 40b, and the at least one dielectric feature 190b/190c including a plurality of the dielectric features 161a/161b (Fig. 4D). Accordingly, it would have been obvious to modify the transistor of Chung by forming the dielectric feature 206 comprising a plurality of the dielectric features spaced adjacent the first side of the gate 204 in order to provide higher breakdown voltage and lower source-drain on-state resistance, as taught by Kao ([0029] and [0031]).

Regarding claim 37, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent. In re Best, 195 USPQ 430, 433 (CCPA 1977).
In this case, because the claimed device and Chung’s device are both having the dielectric feature within the active region between the gate and one of the source/drain 
Regarding claims 39, 45 and 63, Chung does not specifically disclose the plurality of the dielectric features 206 comprises a greatest dimension that extends in a direction directed along the spacing between the gate and the drain region and perpendicular to the length direction of the drain region.
However, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, Kao (Figs. 4B-4C) also discloses the plurality of dielectric features 161a/161b comprising a rectangular shape having a greatest dimension that extends in a direction directed along the spacing between the gate and the drain region and perpendicular to the length direction of the drain region.  Accordingly, it would have been obvious to have the dielectric features of Chung comprising a rectangular shape having a greatest dimension that extends in a direction directed along the spacing between the gate and the drain region and perpendicular to the length direction of the drain region because this change produces no functional differences and the same effects of increasing the breakdown voltage and reducing source-drain on-state resistance would result.
Regarding claim 41, Kao further teaches at least one of the plurality of the dielectric features comprises rectangular shape (see Fig. 4D), but does not disclose the at least one of the plurality of the dielectric features comprises shapes as claimed.

Regarding claim 52, Kao does not teach an entire total of the plurality of the dielectric features is three.
However, there is no evidence of record to indicate that placing the dielectric features of three in the first side of the gate will achieves unexpected results over the placing of the dielectric features more than three.  Therefore, it would have been obvious to have the total of the plurality of the dielectric features being either three or more than three because the number of the dielectric features in the first side between the gate and the drain region can be optimized according to the requirement of the layout rule and line width of the transistor.  It appears that these changes produce no functional differences and therefore would have been obvious.  
Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Kao et al as applied to claim 23 above, and further in view of Taniguchi et al (US 2006/0138568).
Regarding claims 31 -32, neither Chung nor Kao disclose a NAND flash memory array electrically coupled to the high-voltage transistor.
However, Taniguchi (Figs. 1-2) teaches a system comprising a flash memory array FMAY ([0194]) formed proximate and electrically coupled to the high-voltage .
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Kao et al as applied to claim 23 above, and further in view of Parris et al (US 2013/0270635).
Chung does not disclose at least one of the plurality of the dielectric features extends through a LDD region to terminate elevationally below the lowermost surface of the LDD region.
However, Parris (Fig. 1) teaches a transistor comprising: “the drain region 48 may also include an LDD region” [0033]), and a dielectric feature 54 extends through a LDD region 57B to terminate elevationally below the lowermost surface of the LDD region 57B.  Accordingly, it would have been obvious to further modify the transistor of Chung by including an LDD region and having a dielectric feature extending through a LDD region because as is well known, such modification would assist in controlling the electric field at a surface of the transistor, as taught by Parris ([0033]).  
Claims 46-48 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Kao et al as applied to claim 23 above, and further in view of Lee (US 2010/0006937).
 Regarding claims 46-48, neither Chung nor Kao disclose a gate dielectric extending from the gate to the source and drain regions but not over the source and drain regions and not over the plurality of the dielectric features.
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Regarding claim 65, Lee (Fig. 8) also teaches the gate dielectric 375a covers an area (also see Figs. 2-3), and wherein the plurality of the dielectric features 310 and 320 are contained within a boundary defined by the gate dielectric 375a.
Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive.
A) Regarding 112, second paragraph rejection, Applicant (pages 11-12 of remark) argues that the limitation “the first and second sides of the transistor” recited in claim 23 has antecedent basis because “the first and second sides of the transistor” must be the same as “a first side opposite a second side” of a semiconductor substrate.
This argument is not persuasive because if assuming “a first side opposite a second side” of a semiconductor substrate as a top side surface and a bottom side surface of the semiconductor substrate then a top side surface and a bottom side surface of a semiconductor substrate are not the same as “the first and second sides of 
B)  Regarding 112, first paragraph rejection, Applicant (pages 12-13 of remark) argues that the limitation “dielectric features not within the semiconductor substrate in the second side of the transistor” recited in claim 23 is supported by Fig. 13 and paragraph ([0046]) of the present application.  
This argument is not persuasive.  It is noted that Fig. 13 and related text in specification ([0046]) illustrate no dielectric feature within the active region in the second side of the transistor, but does not illustrate “dielectric features” in the second side of the transistor and not within the semiconductor substrate as claimed.  Therefore, the above quoted limitation is not supported by the original disclosure. 
19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PHAT X CAO/           Primary Examiner, Art Unit 2817